Citation Nr: 0727370	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the severance of service connection for 
intestinal parasitism was proper.  

2.  Whether the severance of service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities was proper.  

3.  Entitlement to service connection for peptic ulcer with 
chronic dysentery.  

4.  Entitlement to service connection for rheumatoid 
arthritis.  

5.  Entitlement to service connection for malnutrition, 
including beriberi and pellagra.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1941 to 
April 1942, he was a prisoner of war (POW) from April 9, 1942 
to April 22, 1942 and had active duty service in February 
1945.  He served with the Philippine Scouts from February 
1945 to June 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2000 and March 
2004.  

The Board notes that during the course of this appeal, the 
veteran's claims for service connection for ischemic heart 
disease, post-traumatic stress disorder claimed as depression 
(neurosis) and a total disability rating based on individual 
unemployability (TDIU) were granted by rating decisions dated 
in December 2002 and November 2004.  A substantive appeal has 
not been received regarding the veteran's claims for earlier 
effective dates for the service connection of ischemic heart 
disease and TDIU and thus these claims are not in appellate 
status.  

The Board further notes that in a November 2004 statement, 
the veteran indicated that he was withdrawing his service 
connection claims including for peripheral neuropathy and 
intestinal parasitism.  Nevertheless, he subsequently 
submitted statements that he did not intend to withdraw these 
claims and they remain in appellate status.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDINGS OF FACT

1.  A rating decision in December 2002 granted service 
connection for intestinal parasitism.  

2.  A rating decision in December 2002 granted service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.  

3.  The grant of service connection for intestinal parasitism 
was clearly and unmistakably erroneous.

4.  The grant of service connection for peripheral neuropathy 
of the bilateral upper and lower extremities was clearly and 
unmistakably erroneous.

5.  Peptic ulcer with chronic dysentery was not shown in 
service or many years thereafter.  

6.  Rheumatoid arthritis is not due to service.  

7.  Malnutrition, including beriberi and pellagra, was not 
shown in service.  


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
intestinal parasitism are met. 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.103(b), 3.105(d), 3.957 (2006).

2.  The criteria for severance of service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities are met.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.103(b), 3.105(d), 3.957 (2006).

3.  Peptic ulcer with chronic dysentery was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Malnutrition, including beriberi and pellagra, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claims for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  However, inasmuch as 
the propriety of the severance of service connection claims 
involve determinations as to clear and unmistakable error, 
the VCAA is not for application.  See Livesay v. Principi, 15 
Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. 
App. 407 (2002).  

With regards to the veteran's service connection claims 
currently on appeal, in a March 2001 VCAA letter, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also generally advised 
the veteran to submit any additional information in support 
of his claims.  The United States Court of Appeals for 
Veterans Claims (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error as VCAA notice 
requirements were complied with in the March 2001 letter.  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service records, VA and private medical records and 
evaluations.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in February 2007, the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

Whether the propriety of severance of service connection 
claims was proper

Review of the record shows that the RO granted service 
connection in a December 2002 rating decision including for 
intestinal parasitism and peripheral neuropathy of the 
bilateral upper and lower extremities.  In an October 2003 
proposed rating decision, the RO advised the veteran of the 
intent to sever the service connection for these disorders 
and informed him in the accompanying cover letter that he had 
60 days to submit addition evidence.  In March 2004, the RO 
determined that the grant of service connection including for 
intestinal parasitism and peripheral neuropathy of the 
bilateral upper and lower extremities was clear and 
unmistakable error.

Applicable law provides that service connection will be 
severed only where the evidence establishes that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. § 
3.105(d).  Therefore, the underlying question is whether the 
RO's December 2002 rating decision, which granted service 
connection for intestinal parasitism and peripheral 
neuropathy of the bilateral upper and lower extremities, was 
clearly and unmistakably erroneous.  If so, the RO's March 
2004 severance was proper.  If not, then, the veteran is 
entitled to restoration of service connection for intestinal 
parasitism and peripheral neuropathy of the bilateral upper 
and lower extremities.  

With regard to what constitutes clear and unmistakable error, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in discussing another provision of 
38 C.F.R. § 3.105, stated that:

It must always be remembered that 
[clear and unmistakable error] is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus even where the premise 
of error is accepted, if it is not 
absolutely clear that a different 
result would have ensued, the error 
complained of cannot be, ipso facto, 
clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error in 
the prior adjudication of the claim.  See 
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts 
as they were known at the time, were not 
before the adjudicator or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied.  Id. at 313.

Graves v. Brown, 6 Vet. App. 166, 170 (1994).

Severance of intestinal parasitism and peripheral neuropathy 
of the bilateral upper and lower extremities is proper as the 
December 2002 rating decision was based on clear and 
mistakable error in granting service connection based on POW 
presumption under 38 C.F.R. § 3.309(c).  Under 38 C.F.R. 
§ 3.309(c), veterans who were POWS for not less than 30 days 
may be granted service connection on a presumptive basis for 
peripheral neuropathy and intestinal parasitism (irritable 
bowel syndrome).  However, while the veteran was a POW, he 
was a POW for less than 30 days.  The Board notes service 
connection cannot be severed having been in effect for at 
least 10 years and in the absence of a showing that the 
original grant was based on fraud or that the veteran did not 
have the requisite service or character of discharge.  See 38 
C.F.R. § 3.957.  In the instant case, the veteran did not 
have the requisite service as the Service Department record 
received in September 1949, showed the veteran was a POW from 
April 9, 1942 to April 22, 1942.  The Board is bound by the 
service department's determination of verified service.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  While the Board 
acknowledges the April 2002 letter from the National 
Personnel Records Center (NPRC) noting the veteran was a POW 
from July 5, 1942 to May 2, 1945, this appears to be based on 
reconstructed records, including a copy of a POW microfiche 
(which is included in the claims folder), as the NPRC 
indicated that the veteran's service records may have been 
destroyed by fire in 1973.  The September 1949 Service 
Department record certifying POW status from April 9, 1942 to 
April 22, 1942 is controlling as it is closer in time to the 
veteran's separation from service, was compiled prior to the 
1973 fire and is consistent with other evidence records 
establishing that the veteran was not a POW from July 1942 to 
May 1945.  

In his October 1951 claim for benefits, the veteran indicated 
that he was married in 1943.  In an August 2000 letter the 
veteran himself acknowledged that he was incarcerated as a 
POW for less than 30 days.  In a May 2001 statement he 
asserted that he was treated for various illnesses from 1942 
to 1944.  In subsequent statements the veteran argued that he 
did not recall when he escaped from his POW camp.  In 
December 2003, he stated that he escaped from his POW camp in 
July 1942.  The veteran continues to contend that he was a 
POW for more than 30 days and has submitted numerous 
statements asking that he be paid POW benefits.  
Nevertheless, for the reasons explained herein, the evidence 
does not show he was POW for 30 days or more.  Thus service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities and intestinal parasitism on 
presumptive bases under 3.309(c) is not warranted.  Service 
connection also may not be granted on a direct basis as these 
disorders were not shown in service, there were no complaints 
of these disorders for many years after service, there is no 
medical opinion relating them to service and any reference to 
service is merely history as reported by the veteran.  A 
November 1978 VA examination provided a diagnosis of 
parasitism by x-ray.  The veteran's November 2002 VA 
evaluation provided diagnoses to include intestinal 
parasitism and peripheral neuropathy.  It was noted that the 
veteran's intestinal parasitism was probably related to his 
POW status, however as discussed above the veteran was not a 
POW for 30 days or more and may not be granted service 
connection for intestinal parasitism on a presumptive basis.  

On the basis of the above analysis the type of factual error 
committed compels the conclusion that the December 2002 RO 
decision would not have granted service connection for 
peripheral neuropathy and intestinal parasitism.  It is 
absolutely clear that if the correct fact had been applied 
service connection for peripheral neuropathy and intestinal 
parasitism would have been denied because the RO's reliance 
on the belief that the veteran qualified based upon being a 
POW for 30 days or more was a critical element in the RO's 
determination that service connection was merited for 
peripheral neuropathy and intestinal parasitism.  

Accordingly, there was clear and unmistakable error in the 
December 2002 RO decision, and there was a legal basis for 
the March 2004 RO decision that severed service connection 
for intestinal parasitism and peripheral neuropathy of the 
bilateral upper and lower extremities.  



Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who were POWs for 30 
days or more certain disabilities are presumed to have been 
incurred in service if manifest to a compensable degree.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(c).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence shows that service connection for peptic ulcer 
with chronic dysentery, rheumatoid arthritis and 
malnutrition, including beriberi and pellagra, is not 
warranted.  The veteran's June 1946 separation examination 
showed he had 5 attacks of arthritic-like pain in the right 
knee, with the first one in February 1944.  It was noted he 
had no current disability.  Service medical records are 
negative for peptic ulcer with chronic dysentery and 
malnutrition, including beriberi and pellagra.  A January 
1958 private medical record provided a diagnosis of rheumatic 
arthritis of the shoulder joints and knees.  A March 2002 
letter from a private doctor noted findings of chronic 
rheumatism and nutritional and vitamin deficiencies.  A July 
1982 letter from a private doctor included diagnoses of 
malnutrition, chronic dysentery and beriberi heart disease, 
however a September 1982 VA examination indicated no evidence 
of beriberi.  A July 2000 private medical certificate noted 
diagnoses of chronic dysentery, arthritis and malnutrition 
(beriberi and pellagra).  The veteran's November 2002 VA 
evaluation reported no clinical evidence of malnutrition.  

The Board finds that none of these disorders were shown in 
service, except for arthritis of the knee which appears to 
have resolved by the time the veteran was separated from 
service as reflected on his retirement examination.  The 
first post service evidence of arthritis is many years after 
service, and there is no medical opinion relating peptic 
ulcer with chronic dysentery, rheumatoid arthritis and 
malnutrition, including beriberi and pellagra to service.  
Any reference to service is merely based on the veteran's 
historical recollection.  Furthermore, while peptic ulcer 
with chronic dysentery, rheumatoid arthritis and 
malnutrition, including beriberi and pellagra, are among the 
presumptive disorder under 38 C.F.R. § 3.309(c) for veteran 
veterans who POWS for 30 days or more, the veteran, as 
discussed above, was a POW for less than 30 days and thus is 
not entitled to service connection for these disorders on a 
presumptive basis.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Severance of service connection for intestinal parasitism was 
proper.  

Severance of service connection for peripheral neuropathy of 
the upper and lower extremities was proper.  

Service connection for peptic ulcer with chronic dysentery is 
denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for malnutrition, including beriberi and 
pellagra, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


